Citation Nr: 0409697	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-08 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for cervical degenerative joint disease at C4-5 and C5-6 
(cervical spine disability).

2.  Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral sprain with mild degenerative joint 
disease (low back disability).

3.  Entitlement to an initial disability rating in excess of 10 
percent for left shoulder degenerative acromioclavicular joint 
disease with impingement tendinitis (left shoulder disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1998.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied the veteran's challenge to initial evaluations for his 
service-connected cervical spine, low back and left shoulder 
disabilities, all currently evaluated at 10 percent disabling, 
effective July 1, 1998.  The veteran perfected a timely appeal of 
this determination to the Board.

When this matter was previously before the Board in September 
2000, the Board remanded the case for further development and 
adjudication.

In an April 2003 rating decision, the RO increased the evaluation 
of the veteran's low back disability to 10 percent disabling, 
effective July 1, 1998, but declined to increase the evaluation of 
the veteran's service-connected cervical spine and left shoulder 
conditions, continuing these evaluations at 10 percent disabling, 
effective July 1, 1998.  Because a 10 percent evaluation does not 
represent the maximum rating available for the veteran's low back 
disability, the veteran's claim for an increase in evaluation 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In light of the foregoing, the Board has identified this 
claim for increase as reflected on the title page.

During the course of this appeal, the claims folder was 
transferred to the Cleveland, Ohio, RO.



FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by pain 
and slight limitation of motion; however; even when pain is 
considered, the veteran's cervical spine condition is not shown to 
result in functional loss consistent with or comparable to 
moderate limitation of motion of the cervical spine, or to 
otherwise result in functional loss due to limitation of motion 
that warrants the assignment of a higher evaluation.

2.  The veteran's low back disability is manifested by pain and 
slight limitation of motion on objective examination, with 
complaints of additional impairment on flare-ups, and the veteran 
likely experiences additional functional loss during flare-ups 
beyond that which is objectively shown resulting in overall 
functional loss comparable to moderate limitation of motion of the 
lumbar spine.

3.  The veteran's left shoulder disability is manifested by pain 
and slight, if at all, limitation of motion; however; even when 
pain is considered, the veteran's left shoulder condition is not 
shown to result in functional loss consistent with or comparable 
to limitation of motion of the veteran's left arm midway between 
the side and shoulder level or arm motion limited to shoulder 
level, or to otherwise result in functional loss due to limitation 
of motion that warrants the assignment of a higher evaluation.

4.  The veteran is right-hand dominant.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability have not been met.  38 U.S.C.A. § 1155, 5107, 
(West 2002); 38 C.F.R. § 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002), Diagnostic Codes 5003, 5290, 5293 
(2003), Diagnostic Codes 5237, 5243 (effective September 26, 
2003).

2.  The criteria for the assignment of an initial disability 
evaluation of 20 percent for the veteran's low back disability 
have been met.  38 U.S.C.A. § 1155, 5107, (West 2002); 38 C.F.R. § 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2003), Diagnostic Code 5237 (effective September 26, 2003).

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for the veteran's left shoulder 
disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5200-5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5103, 5103A, 5107, and 5126, and codified as amended at 
5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty to 
assist a veteran in the development of a claim.  Guidelines for 
the implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001); codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claims, 
and that the requirements of the VCAA have been satisfied.

In April 1998, the veteran was provided with a VA examination to 
determine the nature, extent and current severity of his cervical, 
low back and left shoulder conditions.  The veteran was also 
afforded a fee basis examination in January 2003 to similarly 
evaluate the veteran's disabilities at issue in this appeal.  He 
has been provided with a statement of the case and three 
supplemental statements of the case, which discuss the pertinent 
evidence, and the laws and regulations related to his claims, and 
essentially notify him of the evidence needed to prevail on his 
claims.  In a December 2002 RO letter, VA notified the veteran of 
the VCAA and its relevance to his claim and offered to assist him 
in obtaining any relevant evidence. This letter also requested 
that the veteran submit or identify additional evidence in support 
of his appeal.  See 38 C.F.R. § 3.159(b).  By way of the 
aforementioned documents, the veteran was informed of the 
cumulative evidence of record, as well as what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted for, 
the veteran provided testimony during a hearing before the RO in 
July 1999, and the veteran's representative has been given the 
opportunity to submit written argument. 

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (describing 
harmless error).  In this case, because each of the four content 
requirements of a VCAA notice has been satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.

Under these circumstances, the Board finds that the appellant has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and VA has associated with the 
claims file the relevant evidence identified in support the 
claims.  Thus, there is no prejudice to him by appellate 
consideration of the claim at this time, without another remand of 
the case to the RO for additional assistance to the appellant in 
the development of his claim (as required by the VCAA) or to give 
the representative another opportunity to present additional 
evidence and/or argument, is required.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).




II. Analysis.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2003).  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date of the 
grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See Fenderson  
v. Brown, 12 Vet. App. at 126.  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which functional 
loss due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical history, 
his current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).



A.  Entitlement to an initial disability rating in excess of 10 
percent for cervical degenerative joint disease at C4-5 and C5-6.

The veteran in this case challenges the initial 10 percent rating 
for his cervical degenerative joint disease.  

The medical evidence related to the veteran's cervical spine 
disability reveals that, in a June 1998 VA examination, the 
veteran was found to have full range of motion in his neck with 
flexion of 0 to 45 degrees, extension of 0 to 55 degrees, lateral 
bending of 0 to 40 degrees, left and right, and rotation of 0 to 
70 degrees, left and right.  A history of chronic neck pain was 
noted by the examiner in addition to a previous diagnoses of 
osteoarthritis C4, C5 and C6.  The examiner's neurological 
examination found that the veteran's gait, posture and balance 
were normal, his deep tendon reflexes were 1 to 2+/4, and that his 
cranial nerves II-XII and vibratory and proprioception appeared to 
be intact.  The examiner also found that the veteran was able to 
stand on heels and toes, was able to walk heel to toe, and was 
able to stand and hop on one foot.  The veteran was diagnosed with 
osteoarthritis of the C-spine.

The record also reflects that the veteran, in testimony before the 
RO in July 1999, complained of constant pain in his neck, for 
which he took medication.  

Finally, on examination in January 2003, the veteran had range of 
motion of the cervical spine reflecting flexion of 55 degrees 
(normally 60 degrees), extension of 35 degrees (normally 60 
degrees), right bending of 40 degrees (normally 45 degrees), left 
bending of 40 degrees (normally 45 degrees), right rotation of 70 
degrees (normally 80 degrees), and left rotation of 70 degrees 
(normally 80 degrees).  While the examiner found no evidence of 
fatigue, weakness, lack of endurance or incoordination in the 
veteran's neck, the examiner did note that the veteran reported 
mild pain subjectively when he extended his neck or rotated his 
neck while in extension and noted that the veteran reported a 
history of 24-hour-a-day pain in his neck that sometimes wakes him 
in the middle of the night and causes him difficulty while driving 
a car.  Other tests performed were negative for symptoms of 
disability, but the examiner noted that X-rays, taken in February 
1998, showed osteoarthritic changes in the anterior C4-5 disc 
annulus and on the AP view, and that there was an uncinate process 
spurring on the right at the C5-6 level.  Another X-ray taken in 
1986 also showed early degenerative changes at C3-4 and C4-5 
without evidence of neural foraminal encroachment, and indicated 
an impression of mild degenerative joint disease of the mid 
cervical spine.  Finally, X-rays taken in connection with the 
January 2003 examination revealed mild narrowing of the C5-6 disc 
space and a traction osteophyte at the lower portion of C4-5 with 
calcification over the anterior ligament between C4 and C5 and 
mild spurring on the AP view at C5-6.  The examiner diagnosed the 
veteran with cervical degenerative joint disease, C4-5 and C5-6.  

During the January 2003 fee basis examination, the veteran was 
also examined for any neurological impairment.  In this regard, 
the examiner found that the DTR of the upper extremities, biceps, 
triceps, brachioradialis, and finger jerk, were all 2+ and brisk, 
knee and ankle reflexes were 2+ and brisk, and Babinski's was down 
going.  The examiner noted that the veteran's pulse was 2+ and 
equal bilaterally, that sensation was intact to light touch and 
pinprick in the upper and lower extremities, and that there was no 
evidence of atrophy or weakness of the muscles of the upper 
extremities.  The examiner also found that the veteran's muscle 
strength was 5/5 in the upper extremities, which is normal, and 
was 5/5 in the lower extremities with no evidence of atrophy or 
weakness.  The veteran's gait was normal without evidence of any 
weakness in the lower extremity musculature, the veteran could 
squat and return to normal with no evident pain, and the veteran 
sat and stood with normal posture.

In August 1998, the RO granted service connection for the 
veteran's cervical spine disorder, and assigned a 10 percent 
rating for this condition under Diagnostic Code 5003, effective 
July 1, 1998.  In April and November 2003 supplemental statements 
of the case, the RO continued the 10 percent evaluation of the 
veteran's cervical spine disorder under Diagnostic Code 5293, 
effective July 1, 1998.  

As noted above, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  

In addition, as here, where laws or regulations change after a 
claim has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, the 
Board must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  The Board must apply both the 
former and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

In this case, the veteran's cervical spine pathology is currently 
evaluated as 10 percent disabling under Diagnostic Code 5293, 
which was in effect prior to September 23, 2002.  Pursuant to this 
code, a 10 percent evaluation is warranted for intervertebral disc 
syndrome where the disability is mild; a 20 percent evaluation is 
warranted where the disability is moderate with recurring attacks; 
a 40 percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief; and a 60 
percent evaluation is warranted where the disability is pronounced 
with persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, and with little intermittent pain.

The veteran's disability may also be evaluated under Diagnostic 
Code 5290, in effect until September 26, 2003, which provides for 
a 10 percent rating for cervical disability manifested by slight 
limitation of motion; a 20 percent rating for cervical disability 
manifested by moderate limitation of motion, and a maximum 30 
percent evaluation for severe limitation of motion.

Effective September 23, 2002, VA amended the rating schedule for 
evaluating intervertebral disc syndrome set out in Diagnostic Code 
5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. 
§ 4.71a.  Under these rating criteria (renumbered as Diagnostic 
Code 5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be made 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  When rating 
based on incapacitating episodes, if there are incapacitating 
episodes having a total duration of at least one week but less 
than two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted.  If 
there are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months, a maximum 60 percent rating is 
warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic 
Code 5243), effective September 23, 2002, provides that an 
incapacitating episode is a period of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest prescribed 
by a physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic 
Code 5243), effective September 23, 2002, provides that when 
rating on the basis of chronic manifestations, the orthopedic 
disabilities will be rated under the most appropriate orthopedic 
diagnostic code or codes and the evaluation of neurologic 
disabilities will be done separately using the most appropriate 
neurologic diagnostic code or codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine disorders.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later 
revisions provide a general new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder impairment) are 
now for evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243.  Under these new regulations, 
intervertebral disc syndrome, renumbered as Diagnostic Code 5243, 
may be evaluated under this new general rating formula after 
September 2003 or under the rating criteria for incapacitating 
episodes made effective September 23, 2002, as set forth above.

The new general rating formula for diseases and injuries to the 
spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides 
that, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching, in the area of the spine affected 
by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees but not 
greater that 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of the height, 

a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees but not 
greater that 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater that 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, 

a 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine, 

a 40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine, and 

a 100 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.

In light of the foregoing regulations, the Board will now examine 
the veteran's claim.

After a careful review of the record, the Board is of the opinion 
that the disability picture presented by the veteran's cervical 
spine disability more nearly approximates a schedular evaluation 
of 10 percent.  In reaching this determination, the Board first 
evaluates the veteran's condition under former Diagnostic Code 
5293, in effect prior to September 2002.  

Here, the medical evidence shows that in January 2003, the 
veteran's cervical spine disability is manifested by only mild 
pain and slight limitation of motion of the cervical spine.  In 
his June 1998 VA examination, the veteran was found to have full 
range of motion.  The veteran also consistently reported constant 
pain in his neck dating from his discharge from service to the 
present.  

In order to warrant a 20 percent evaluation under Diagnostic Code 
5293, effective prior to September 23, 2002, the veteran's 
condition must be manifested by moderate symptoms with recurring 
attacks.  The evidence in this case, however, reveals only mild 
constant symptoms and no specific attacks or recurring attacks.  A 
20 percent evaluation under former Diagnostic Code 5293 is 
therefore not indicated by the evidence.  

In addition to former Diagnostic Code 5293, the veteran's 
disability can also be evaluated under former Diagnostic Code 
5290, which provides for a maximum evaluation of 30 percent, and 
thus a higher rating.  Under this code, a 10 percent rating for 
cervical disability is warranted if the veteran's condition is 
manifested by slight limitation of motion; a 20 percent rating is 
warranted for moderate limitation of motion, and a maximum 30 
percent evaluation is warranted for severe limitation of motion.

As noted above, the veteran has been shown to have only slight 
limitation of motion, based on the results of the January 2003 fee 
basis examination, and no limitation of motion, based on the 
results of the June 1998 VA examination.  The evidence, therefore, 
will not support a 20 percent rating under former Diagnostic Code 
5290.

Additionally, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  While recognizing that the veteran 
has subjective complaints of pain, as described in detail above, 
the record reflects only slight objective evidence of actual 
impairment of his neck upon clinical examination, as caused by 
such pain, weakness or related factors.  In addition, the record 
contains no indication that the veteran suffers from flare-ups 
that may warrant a finding of additional functional loss beyond 
that which is objectively shown.  Therefore, the Board holds that 
a compensable evaluation under Diagnostic Code 5290 in 
consideration of DeLuca and applicable VA code provisions is not 
warranted.  See also 38 C.F.R. § 4.7.

Finally, the Board notes that the RO originally rated the 
veteran's condition under Diagnostic Code 5003, which governs 
degenerative arthritis.  Under Diagnostic Code 5003, in order to 
warrant a 20 percent rating, the evidence must show X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  As noted 
above, however, the record contains no evidence of incapacitating 
episodes involving the veteran's cervical spine and therefore a 
rating in excess of 10 percent under this code is not warranted.

The analysis above is based, on the rating criteria in effect 
prior to September 23, 2002 and September 26, 2003, respectively.  
However, neither an evaluation based on incapacitating episodes 
under the rating criteria for intervertebral disc syndrome which 
became effective September 23, 2002, or an evaluation based on the 
new general rating formula for diseases and injuries of the spine, 
effective September 26, 2003, will provide for an evaluation in 
excess of the 10 percent rating continued herein under the former 
criteria.

Under the new Diagnostic Code 5293 for intervertebral disc 
syndrome, effective September 23, 2002, there is no evidence in 
the record, dated after the effective date of the new regulation, 
indicating that the veteran was under any doctor prescribed 
bedrest for incapacitating episodes of intervertebral disc 
syndrome, during the past 12 months, let alone the two to four 
weeks required for a 20 percent rating.  And, under the new 
general rating formula effective September 26 2003, there is no 
evidence in the record, dated subsequent to the effective date of 
the new regulation, suggesting that the veteran has forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, a combined range of motion of the 
cervical spine of not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

As to assigning evaluations based on the orthopedic and neurologic 
components, for combination, as required under the new Diagnostic 
Code 5293 effective September 23, 2002, there is, as noted above, 
no basis for assigning an evaluation in excess of 10 percent based 
solely on the orthopedic component.  And as to the neurological 
component, under 38 C.F.R. § 4.124a, the record in this case 
demonstrates that the veteran does not suffer neurological 
impairment as a result of his cervical spine condition.  

Based on the foregoing, therefore, the veteran is not entitled to 
an initial evaluation in excess of 10 percent for his service-
connected cervical spine disability based on the veteran's 
relevant medical history, his current diagnosis, and demonstrated 
symptomatology as evaluated under the various diagnostic codes 
applicable to his claim.  


B. Entitlement to an initial disability rating in excess of 10 
percent for 
lumbosacral sprain with mild degenerative joint disease.

Also before the Board is the veteran's claim of entitlement to an 
increased rating for lumbosacral sprain with mild degenerative 
joint disease.  

The medical evidence in this case related to the veteran's low 
back disability shows that, in the June 1998 VA examination, the 
examiner found that the veteran reported a history of low back 
pain aggravated by increased activity, such as prolonged standing, 
walking or running, and that he been prescribed physical therapy 
and had taken medication for his condition.  The examiner found 
that the veteran had full range of motion in his back with flexion 
of 0 to 90 degrees, extension of 0 to 30 degrees, rotation of 0 to 
30 degrees, left and right, and lateral flexion of 0 to 30 
degrees, left and right.  The examiner found no evidence of CVA 
tenderness and the vertebrae were midline and nontender on 
palpation.  As noted above, the veteran's gait, posture and 
balance were normal, his deep tendon reflexes were 1 to 2+/4, and 
that his cranial nerves II-XII and vibratory and proprioception 
appeared to be intact.  The examiner also found that the veteran 
was able to stand on heels and toes, was able to walk heel to toe, 
and was able to stand and hop on one foot.  X-rays taken in 
connection with the examination indicated an old healed vertebral 
apophysitis verses ligamentous injury L4, and developmental 
sacralization of L5.  The veteran was diagnosed with chronic 
lumbosacral pain with old fracture of L4.

In his testimony before the RO in July 1999, the veteran 
reiterated his complaints of constant low back pain and noted that 
it would increase in pain when he would lift heavy items.

Finally, on examination in January 2003, the veteran had range of 
motion of the back reflecting flexion, standing/seated, of 90/95 
degrees (normally 90 degrees), extension of 25 degrees (normally 
25 degrees), right bending of 40 degrees (normally 30 degrees), 
left bending of 40 degrees (normally 30 degrees), right rotation 
of 35 degrees (normally 45 degrees), and left rotation of 35 
degrees (normally 45 degrees).  The examiner noted no muscle 
weakness, but did note pain in the back in the final 10 degrees of 
flexion and mild pain in the veteran's back primarily at the end 
of lateral bending.  There was no evidence of fatigue, lack of 
endurance or incoordination and other tests performed were found 
to be normal.  The examiner also noted the veteran's complaints of 
constant low back pain that slowed him from doing his job as a 
mail carrier, and his complaints of flare-ups, during which he 
stated he had a hard time lifting heavy objects or climbing 
stairs.  As noted above, the veteran's gait was normal without 
evidence of any weakness in the lower extremity musculature and 
the veteran sat and stood with normal posture.  The veteran could 
also squat and return to normal with no evident pain.  The 
examiner noted that X-rays of the veteran's low back, taken in 
April 1998, revealed an old healed vertebral apophysitis versus 
ligamentous injury at L4 and sacralization of the L5.  The 
examiner diagnosed the veteran with lumbosacral sprain with mild 
degenerative joint disease at the upper lumbar spine.

In August 1998, the RO granted service connection for the 
veteran's low back disorder, and assigned a zero percent rating 
for this condition under Diagnostic Code 5295, effective July 1, 
1998.  In an April 2003 supplemental statement of the case, the RO 
increased the evaluation of the veteran's low back disorder to 10 
percent disabling, effective July 1, 1998.  

As noted above, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  

In addition, as was the case with the veteran's cervical spine 
disorder, where laws or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable to 
the veteran applies, absent Congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas, 1 Vet. App. at 312-13.  In addition, the General Counsel 
of VA has held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to the 
veteran.  In so doing, it may be necessary for the Board to apply 
both the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive reach 
of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be 
no earlier than the effective date of that change.  The Board must 
apply both the former and the revised versions of the regulation 
for the period prior and subsequent to the regulatory change, but 
an effective date based on the revised criteria may be no earlier 
than the date of the change.  As such, VA must generally consider 
the claim pursuant to both versions during the course of an 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

In this case, the veteran's low back pathology is currently 
evaluated as 10 percent disabling under Diagnostic Code 5295, 
effective prior to September 26, 2003.  This code provides that a 
10 percent evaluation is warranted when the disability is 
productive of characteristic pain on motion, and a 20 percent 
evaluation is warranted when the disability is productive of 
muscle spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent rating 
under this code requires that the disability be productive of 
severe lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with abnormal 
mobility on forced motion.

The veteran's disability may also be evaluated under Diagnostic 
Code 5292, in effect until September 26, 2003, which provides a 10 
percent rating for low back disability manifested by slight 
limitation of motion, and a 20 percent rating for low back 
disability manifested by moderate limitation of motion.  A maximum 
40 percent evaluation requires severe limitation of motion.

Effective September 26, 2003, substantive changes were made to the 
criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-
51458 (August 27, 2003).  These later revisions provide a general 
new rating formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.  These 
changes are listed under Diagnostic Codes 5235-5243.  

The new general rating formula for diseases and injuries to the 
spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides 
that, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching, in the area of the spine affected 
by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees but not 
greater that 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater that 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent or 
more of the height, 

a 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees but not 
greater that 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater that 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, 

a 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine, 

a 40 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine, and 

a 100 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.

In light of the foregoing regulations, the Board will now examine 
the veteran's claim.

After a careful review of the record, the Board is of the opinion 
that the disability picture presented by the veteran's cervical 
spine disability more nearly approximates a schedular evaluation 
of 20 percent.  In reaching this determination, the Board first 
evaluates the veteran's condition under former Diagnostic Code 
5295 in effect prior to September 2002.  

Here, the medical evidence shows that the veteran's low back 
disability is manifested by slight limitation of motion, pain in 
the back in the final 10 degrees of flexion and mild pain in the 
veteran's back primarily at the end of lateral bending.  There was 
no evidence of fatigue, lack of endurance or incoordination and 
other tests performed were found to be normal.  The examiners also 
noted the veteran's complaints of constant low back pain, that 
slowed him from doing his job as a mail carrier, and flare-ups, 
during which he stated he had a hard time lifting heavy objects or 
climbing stairs.  This evidence supports the current 10 percent 
evaluation showing characteristic pain on motion.  

In order to warrant a 20 percent evaluation under Diagnostic Code 
5295, effective prior to September 23, 2002, the veteran's 
condition must be manifested by muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position.  As noted, however, the evidence in the record does not 
indicate that the veteran suffered from any muscle spasm or loss 
of lateral spine motion.  The evidence will therefore not support 
a 20 percent evaluation under former Diagnostic Code 5295.  

Having found that the veteran's condition warrants a continuation 
of a 10 percent evaluation under former Diagnostic Code 5295, 
however, the Board notes that the veteran's disability can also be 
evaluated under former Diagnostic Code 5292, which provides for a 
maximum evaluation of 40 percent, and thus a higher rating.  As 
noted above, the veteran has been shown to have only slight if any 
limitation of motion, based on the results of the January 2003 fee 
basis examination and the June 1998 VA examination.  However, the 
Board observes that the January 2003 examiner commented that the 
veteran reported pain in the back in the final 10 degrees of 
flexion and mild pain in the veteran's back primarily at the end 
of lateral bending.  This examiner also noted the veterans 
complaints of constant low back pain, that slowed him from doing 
his job a s a mail carrier, and flare-ups, during which he stated 
he had a hard time lifting heavy objects or climbing stairs.  In 
his testimony before the RO in July 1999, the veteran reiterated 
his complaints of constant low back pain and noted that it would 
increase in pain when he would lift heavy items.  And, in the June 
1998 VA examination, the examiner found that the veteran reported 
a history of low back pain aggravated by increased activity, such 
as prolonged standing, walking or running, and that he been 
prescribed physical therapy and had taken medication for his 
condition.  As such, especially because the examinations were 
presumably not conducted during one of the veteran's flare-ups, 
the Board finds that the veteran likely experiences additional 
functional loss during flare-ups beyond that which is objectively 
shown.  Although the record does not clearly indicate the extent 
of the additional functional loss, the Board finds that, with 
resolution of all reasonable doubt in the veteran's favor, it is 
at least as likely as not that these findings are consistent with 
a showing that the veteran's low back disability results in 
overall functional loss comparable to moderate limitation of 
motion of the lumbar spine.  The Board therefore concludes, based 
on the foregoing evidence and resolving all doubts in favor of the 
veteran, that the evidence warrants an evaluation of 20 percent 
under the former Diagnostic Code 5292 for his low back disability.  
38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 
at 205-7.  Because the evidence will not support a finding that 
such limitation of motion is severe, however, a rating in excess 
of 20 percent for this disability is not warranted.

The analysis above is based, on the rating criteria in effect 
prior to September 26, 2003.  However, an evaluation based on the 
new general rating formula for diseases and injuries of the spine, 
effective September 26, 2003, will not provide for an evaluation 
in excess of the 20 percent rating granted herein, as there is no 
evidence in the record suggesting that the veteran has either 
favorable ankylosis of the entire cervical spine or forward 
flexion of the cervical spine 15 degrees or less.

Based on the foregoing, therefore, and resolving all doubts in the 
veteran's favor, the veteran is entitled to an initial evaluation 
of 20 percent for his service-connected low back disability based 
on the veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology as evaluated under the various 
diagnostic codes applicable to his claim.  There is, however, no 
evidence in the record warranting an evaluation in excess of 20 
percent. 

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating," as addressed by 
the Court in Fenderson, would be in order.  The Board finds that 
the 20 percent evaluation reflects the highest degree of 
impairment shown since July1, 1998, the effective date of the 
grant of service connection.  As such, the 20 percent evaluation 
should be effective since that time.  Therefore, there is no basis 
for staged rating in the present case.

C. Entitlement to an initial disability rating in excess of 10 
percent 
for left shoulder degenerative acromioclavicular joint disease 
with impingement tendinitis.

Finally, before the Board is veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his left shoulder 
degenerative acromioclavicular joint disease with impingement 
tendinitis.  

The medical evidence in this case related to the veteran's left 
shoulder disability shows that, in the June 1998 VA examination, 
the examiner found that the veteran reported a history of chronic 
left shoulder pain aggravated by use of the arm and shoulder.  The 
veteran also reported that activities such as lifting, push-ups or 
pull-ups tended to increase his discomfort.  The examiner noted 
that previous X-rays of the veteran's left shoulder, taken in 
February 1994, indicated a diagnosis of impingement syndrome and 
degenerative joint disease.  The examiner found that there was no 
evidence of swelling, inflammation, edema, atrophy or 
fasciculations of the upper extremities and that there was no 
tenderness in the veteran's shoulders on palpation.  Range of 
motion in his shoulders revealed forward flexion of 0 to 180 
degrees right, and 0 to 160 degrees left, extension of 0 to 50 
degrees bilaterally, internal rotation of 0 to 90 degrees 
bilaterally, external rotation of 0 to 90 degrees bilaterally, 
abduction of 0 to 180 right and 0 to 160 degrees left, and 
adduction of 0 to 50 degrees bilaterally.  The veteran was found 
to be right hand dominant.  The examiner diagnosed the veteran 
with degenerative joint disease and impingement syndrome, left 
shoulder.

In his testimony before the RO in July 1999, the veteran 
reiterated his complaints of pain in his left shoulder.

Finally, on examination in January 2003, the veteran had range of 
motion of the left shoulder reflecting abduction of 180 degrees 
(normally 180 degrees), forward flexion of 180 degrees (normally 
180 degrees), external rotation of 90 degrees (normally 90 
degrees), internal rotation of 80 degrees (normally 80 degrees), 
adduction of 50 degrees (normally 50 degrees), and extension of 45 
degrees (normally 45 degrees).  The examiner noted no muscle 
weakness, fatigue, lack of endurance or incoordination, but did 
note mild pain on palpation of the left acromioclavicular joint 
with motion and mild impingement pain in the left shoulder in the 
impingement arc.  X-rays reviewed by the examiner, taken in 
October 1998, noted some degenerative changes of the 
acromioclavicular joint and some sclerosis and spur formation in 
the joint.  The examiner also noted the veteran's complaints of 
constant pain, numbness, weakness and tingling in the veteran's 
left shoulder and that he could work overhead with his left 
shoulder.  The veteran stated that he had taken pain medication 
and undergone physical therapy for his shoulder condition.  Other 
tests performed were found to be normal and the veteran was found 
to be right hand dominant.  The examiner diagnosed the veteran 
with left shoulder disability degenerative acromioclavicular joint 
disease with impingement tendinitis of the supraspinatus tendon.

Again, as noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such factors as 
the veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203 (2003).  For rating 
purposes, a distinction is made between major (dominant) and minor 
musculoskeletal groups.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes. 38 C.F.R. § 4.69 (2003).  Here, as the record 
indicates, the veteran is right-hand dominant.  His left shoulder 
is therefore his minor shoulder for rating purposes.

In August 1998, the RO granted service connection for the 
veteran's left shoulder disorder, and assigned a 10 percent rating 
for this condition under Diagnostic Code 5003, effective July 1, 
1998.  In April and November 2003 supplemental statements of the 
case, the RO continued the 10 percent evaluation of the veteran's 
left shoulder disorder under Diagnostic Code 5203 - 5010, 
effective July 1, 1998.  

Under Diagnostic Code 5203, in order to warrant the assignment of 
a 20 percent evaluation, the evidence must show nonunion of the 
clavicle or scapula with loose movement, or dislocation of the 
clavicle or scapula.  There is, however, no indication in the 
record that the veteran suffered a dislocation of his left 
shoulder, or a nonunion with loose movement.  A higher evaluation 
under this code is therefore not warranted.  

In addition, under Diagnostic Code 5003, degenerative arthritis is 
rated on the basis of limitation of motion under the appropriate 
diagnostic code of the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code.  Limitation of motion of 
the shoulder, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Diagnostic Code 5201 provides that, to warrant the assignment of a 
30 percent evaluation for a disability on the basis of limitation 
of motion of the minor (left) arm, motion must be limited to 25 
degrees from the side.  Assignment of a 20 percent evaluation 
contemplates limitation of motion of the arm midway between the 
side and shoulder level.  In addition, if arm motion is limited to 
shoulder level, assignment of a 20 percent disability evaluation 
is also warranted.

Here, the January 2003 examination report shows that the veteran 
had no limitation of motion of his left shoulder, and the April 
1998 examination showed only very slight limitation of motion.  
The evidence in the record, therefore, will not support a finding 
of limitation of motion of the veteran's left arm midway between 
the side and shoulder level or arm motion limited to shoulder 
level.  An evaluation of 20 percent under Diagnostic Code 5201 is 
therefore not warranted.  

Additionally, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted.  While recognizing that the veteran 
has subjective complaints of pain, as described in detail above, 
the record reflects only slight, if at all, objective evidence of 
actual impairment of his left shoulder upon clinical examination, 
as caused by such pain, weakness or related factors.  In addition, 
the record contains no indication that the veteran suffers from 
flare-ups or additional impairment that may warrant a finding of 
additional functional loss beyond that which is objectively shown.  
Therefore, the Board holds that a compensable evaluation under 
Diagnostic Code 5201 in consideration of DeLuca and applicable VA 
code provisions is not warranted.  See also 38 C.F.R. § 4.7.

The Board has also considered whether the veteran is entitled to a 
higher rating under any other applicable diagnostic code.  In the 
absence of evidence of, or of disability comparable to, ankylosis, 
however, an evaluation under Diagnostic Code 5200 is not 
appropriate.  And a 20 percent evaluation under Diagnostic Code 
5202 would require malunion of the Humerus with at least moderate 
deformity, or recurrent dislocation of the Humerus with frequent 
episodes and guarding of all arm movements, neither of which are 
indicated by the evidence.

Thus, the Board finds that the record presents no basis upon which 
to grant an evaluation for the veteran's left shoulder disability 
in excess of 10 percent under the relevant diagnostic codes.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45.


D.  Extra-schedular analysis.

Finally, the record does not establish that the schedular criteria 
are inadequate to evaluate the veteran's disabilities so as to 
warrant assignment of higher evaluations on an extra-schedular 
basis.  In this regard, the Board notes that there is no showing 
that the veteran's disabilities have resulted in marked 
interference with employment.  In addition, there is no showing 
that his disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered impractical the 
application of the regular schedular standards.  In the absence of 
evidence such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 10 percent for cervical 
degenerative joint disease at C4-5 and C5-6 is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a 20 percent rating for lumbosacral sprain with mild 
degenerative joint disease is granted.

An initial evaluation in excess of 10 percent for left shoulder 
degenerative acromioclavicular joint disease with impingement 
tendinitis is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



